Citation Nr: 0416455	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 14, 1997, 
for the grant of service connection for a psychiatric 
disorder, encompassing a schizoaffective disorder, paranoid-
type schizophrenia, and a history of bipolar disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1977 to April 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  A Travel 
Board hearing was conducted in November 2000 by the 
undersigned Veterans Law Judge.  By a decision issued in 
January 2001, the Board denied the veteran's claim for an 
effective date prior to January 14, 1997, for the grant of 
service connection for a psychiatric disorder, encompassing a 
schizoaffective disorder, paranoid-type schizophrenia, and a 
history of bipolar disorder.

The veteran appealed the Board's January 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  In April 2001, the parties submitted a joint motion 
requesting remand for readjudication in light of enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2002).  By an Order 
issued in late April 2001, the Court vacated the Board's 
January 2001 decision and remanded the claim to the Board.  
The Board remanded the claim to the RO for further 
development in December 2001.  A Board decision issued in 
January 2003 again denied the claim.  

The veteran again appealed the Board's decision to the Court.  
The parties submitted a joint motion for remand on the basis 
that the Board's decision did not include adequate 
explanation of the reasons and bases for the decision.  By an 
Order issued in April 2004, the Court granted the joint 
motion for remand and vacated the Board's January 2003 
decision.  The claim returns to the Board for readjudication.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained.


2.  The veteran's July 1978 claim for service connection for 
a nervous disorder was initially denied in an RO decision 
issued in July 1981.

3.  Additional service medical records were provided by the 
service department in 1988, but the veteran's claim for 
service connection for a psychiatric disorder was again 
denied, on the basis that the veteran failed to report for VA 
examination.  

4.  The veteran's present claim for service connection for a 
psychiatric disorder was received by the RO on January 14, 
1997.


CONCLUSION OF LAW

The criteria for an effective date prior to January 14, 1997 
for the grant of service connection for a psychiatric 
disorder, encompassing a schizoaffective disorder, paranoid-
type schizophrenia, and a history of bipolar disorder, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.156 
(a), 3.156 (b), 3.156 (c), 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in April 1978 for the grant of service connection for a 
psychiatric disorder because his psychiatric disorder was 
first treated and diagnosed while he was in service.  
However, service clinical records reflecting in-service 
treatment of a psychiatric disorder were not obtained by the 
RO at the time of the July 1981 rating decision that denied 
the veteran's initial claim for service connection.  The 
veteran contends that, because of his service-connected 
psychiatric disorder, he was essentially homeless and 
wandering the streets, and thus did not receive the notice to 
appear for VA examination after service medical records were 
obtained subsequent to his request to reopen the claim in 
1987.  The veteran's attorney, in legal argument submitted in 
December 2003, contends that the doctrine of "Fraud on the 
Court" should be invoked to vitiate the finality of the July 
1981 rating decision.

As noted in the Introduction, this case has now been twice 
remanded by the Court to the Board for readjudication, once 
for readjudication in light of enactment of the VCAA.  
Compliance with the VCAA will be discussed below.  The case 
has more recently been remanded for a more complete statement 
of the reasons and bases for the decision.  The Board will 
summarize the factual background of this case and set out the 
applicable legal criteria which, when applied to the facts, 
preclude a date earlier than January 14, 1997, for service 
connection for a psychiatric disorder, including a 
schizoaffective disorder, paranoid-type schizophrenia, and a 
bipolar disorder.

Preliminary Matter: Duties to Notify & to Assist

As noted in the Court's April 2001 Order, there was a 
significant change in the law on November 9, 2000, when the 
President signed into law the VCAA.  The Act removed the 
requirement that a veteran present a well-grounded claim and 
redefined the obligations of VA with respect to the duty to 
assist.  The new law includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In part, the VCAA describes certain duties VA owes to a 
claimant.  First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  Although, the VCAA also 
provides that VA will arrange for a medical examination or 
obtain a medical opinion if necessary to make a decision, 
that provision is not relevant to this claim because the 
determination of an appropriate effective date in this case 
is not a medical issue.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The procedural history of this claim includes several actions 
under provisions preceding the VCAA as well as under the 
VCAA.  By the testimony and discussion at a personal hearing 
conducted in November 1998, and in statements and arguments 
submitted thereafter, the veteran and his representative 
provided argument regarding CUE in the RO's 1981 and 1988 
rating decisions.  By several communications from the RO, as 
well as in the subsequent Board decisions and submissions to 
the Court, the veteran has been informed both generally and 
at length of the requirements to establish CUE.  

By a rating decision issued in March 1999, the RO granted the 
veteran's claim for service connection for schizoaffective 
disorder and assigned an effective date for that grant, 
explaining the basis for the assignment.  The veteran urged 
at his November 2000 Board hearing that the RO's failure to 
obtain his service medical records was a grave procedural 
defect.  The Board's January 2001 decision informed the 
veteran generally of the enactment of the VCAA.  Although 
that decision was later vacated, it remains effective for 
purposes of information provided to the veteran.  In a Joint 
Motion for Remand filed in April 2001, the parties discussed 
the enactment of the VCAA and the law and regulations 
concerning an effective date claim.  The veteran's 
representative submitted lengthy argument on the veteran's 
behalf in September 2001.  

A December 2001 remand advised the veteran of the enactment 
of the VCAA and directed the RO to provide him with notice of 
the provisions of that act and of the evidence required to 
substantiate his claim.  By a SSOC issued in August 2002, the 
RO provided the veteran with the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the provisions of the VCAA.  
In addition, that SSOC included certain provisions related to 
effective date claims.  The Board again reviewed the 
provisions of the VCAA and the efforts of VA to comply with 
those provisions in its January 2003 and decision.  The 
veteran and his representative were further informed of the 
applicable regulations in the April 2004 Joint Motion for 
Remand. 

The many communications of record during the more than seven 
years that this claim has been on appeal, including numerous 
letters and SSOCs, amply demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  It 
has been more than one year since the RO last advised the 
claimant of the complete text of 38 C.F.R. § 3.159, in August 
2002.  The VCAA does not bar the Board from completing 
appellate review of this claim.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)).

In a recent decision, the Court held that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  As noted in 
this case, however, the initial actions of the originating 
agency were accomplished prior to enactment of the VCAA.  The 
veteran, however, subsequent to the enactment of the VCAA and 
prior to transfer of the claim again to the Board for review, 
has been informed of the enactment of the VCAA and its 
pertinent provisions.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim addressed in this decision, the timing of the notice 
does not comply with the express requirements of the law 
under Pelegrini.  Although the CAVC did not address whether, 
and, if so, how, the VA Secretary can properly cure a defect 
in the timing of the notice, the Court in Pelegrini left open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC found, on the one hand, that the failure to provide 
the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 428, 429.  

On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

Absent any possibility of a notice error being found to be 
non-prejudicial to a claimant, the Board would need to remand 
every case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice in 
cases such as this, where an initial adjudicative 
determination was issued prior to enactment of the VCAA, and 
where the veteran submitted a timely substantive appeal, and 
testified before the Board prior to enactment of the VCAA as 
well, would be to vacate all initial adjudicative 
determinations and substantive appeals that had not yet 
become the subject of a final adjudication when the VCAA was 
enacted.  Arguably, such action would nullify the notice of 
disagreement and substantive appeal of the initial 
adjudication in this case that were filed by the veteran to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Strictly following the express holding in Pelegrini would 
require the VA rating process to be reinitiated when notice 
was not provided prior to the first agency adjudication.  
This could not have been the intention of the CAVC; 
otherwise, the Court would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, the 
Board may consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

The VCAA requires that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
as to the claim for an earlier effective date for a grant of 
service connection is harmless error.  Although the notice of 
enactment of the VCAA provided to the appellant in the April 
2003 SSOC was obviously not provided prior to the first AOJ 
adjudication of the claim in March 1999, given that the VCAA 
had not yet been enacted, the claim at issue has been 
reviewed on several occasions following the enactment of the 
VCAA, including after the veteran was notified of the VCAA, 
and after the veteran was notified of revision of regulations 
during the pendency of his claim.  The content of the notices 
provided in the SSOCs complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with various opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has submitted additional 
argument.  As this is essentially a legal issue, which must 
be resolved on the facts of record, and for which no 
additional development of clinical records or opinions is 
relevant, the Board finds that there is no prejudicial error 
to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
August 2002 SSOC included the full text of 38 C.F.R. 
§ 3.159, so the veteran was advised that he should 
submit "any evidence" he had.  The record reflects 
that the veteran was afforded numerous opportunities to 
identify or submit evidence, and that he did submit 
numerous statements describing evidence he felt might be 
relevant.  The Board finds that the many notifications 
of record are adequate to notify the veteran that he 
should submit or identify any evidence he had regarding 
his claim, particularly when considered in the context 
of the claim development process in excess of five 
years.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Accordingly, adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would not be helpful.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim for an effective date prior to January 1997 
for the grant of service connection for a psychiatric 
disorder.  

Analysis

Historically, the veteran sought service connection for a 
psychiatric disorder in 1979.  That claim was denied by the 
RO in a 1981 rating decision.  The veteran did not appeal, 
and the RO's decision became final.  38 U.S.C.A. § 5108.  The 
veteran again sought service connection for a psychiatric 
disorder in 1987.  The service department provided additional 
clinical evidence, but the veteran did not appear for a 
scheduled examination.  The RO denied the request to reopen 
the claim.  Therefore, this decision also became final.  By 
law, both the July 1981 and March 1988 decisions must be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  

By a claim submitted on January 14, 1997, the veteran again 
sought service connection for a psychiatric disorder.  
Although the veteran's claim for service connection for a 
psychiatric disorder had been denied, the law allows a 
veteran to reopen a previously denied claim, if he submits 
new and material evidence.  38 C.F.R. § 3.156(a).  By an RO 
rating decision in March 1999, the RO determined that the 
veteran had submitted evidence which met the criteria for new 
and material evidence under 38 C.F.R. § 3.156(a), including 
testimony at a personal hearing, VA clinical records, and the 
report of VA examination conducted in January 1999, as well 
as a Social Security Administration disability determination.  

The RO based its favorable determination that the claim 
should be reopened on 38 C.F.R. § 3.156(a).  As the maximum 
favorable determination available under that provision, a 
determination that a claim may be reopened, has already been 
awarded, no further discussion of 38 C.F.R. § 3.156(a) is 
required.  

When the claim was reopened and service connection for a 
psychiatric disorder was granted, the RO assigned an 
effective date of January 14, 1997 for the award.  The 
veteran contends that he should be entitled to an effective 
date prior to January 14, 1997, for that grant of service 
connection.  

Laws and regulations applicable to a claim for an earlier 
effective date
for a grant of service connection 

The statutory criteria governing the effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. 
§ 5110 (West 2002).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on a claim reopened after a final disallowance, as in 
this case, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

There are circumstances recognized in law and regulations, 
however, which can modify the effective date provisions of 
38 U.S.C.A. § 5110.  Review of the claim for an effective 
date prior to January 14, 1997 must begin with the legal 
provisions that might provide exceptions to the general rule 
for effective dates of reopened compensation claims.  The 
Board has, therefore, considered whether an effective date 
prior to January 14, 1997 is possibly appropritate under any 
other provision.  The consideration of each potentially 
applicable provision, including the law and regulations 
governing expiration of appeal periods, informal claims, CUE, 
and fraud, as well as the consideration of 38 C.F.R. 
§ 3.156(c) mandated in the Court's April 2004 Order, is 
addressed below.

1.  Was new evidence submitted under 38 C.F.R. § 3.156(b) 
during the appeal period of the prior decision?  

In cases involving new and material evidence, where new and 
material evidence (other than service department records) is 
received within the relevant appeal period or prior to the 
issuance of the appellate decision, the evidence will be 
considered as though obtained as part of the initial request 
to reopen the claim, and, if a decision has been issued, the 
effective date will be as though the former decision had not 
been rendered, given that that decision did not become final.  
38 C.F.R. §§ 3.156(b), 3.400(q)(1)(i) (2002).  

Here, the evidence submitted by the veteran in connection 
with his January 1997 claim was submitted long after the one-
year period had expired following the RO's 1988 decision, 
nearly 10 years earlier.  These provisions do not authorize 
the Board to find that the 1988 rating decision was not 
final.  Thus, under38 C.F.R. § 3.156(b), the RO's assignment 
of January 14, 1997, as the effective date for the award of 
service connection to the veteran for a psychiatric disorder 
is correct, because he submitted the request to reopen that 
claim on January 14, 1997.  Because there is no evidence 
associated with the claims file that suggests that any 
evidence was submitted during the pendacy of the appeal 
period following the March 1988 rating decision, the evidence 
as to this issue is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are 
inapplicable to warrant a more favorable determination to the 
veteran.  

2.  What is the effect under 38 C.F.R. §§ 3.156(c) or 
3.400(q)(2) of the supplemental service department records 
associated with the claims file in 1987?

VA must reconsider a former final decision when certain types 
of "new and material evidence" result in reopening of a 
claim.  38 C.F.R. § 3.156(c).  This provision is implicated 
only when the new and material evidence that supports the 
reopening of the claim consists of a supplemental report from 
the service department.  See also 38 C.F.R. § 3.400(q)(2).

It is undisputed that, at the time of the July 1981 RO 
decision, the RO did not obtain complete records of the 
veteran's service, as identified by the veteran, and so 
informed the veteran.  After the veteran requested that his 
claim be reopened in July 1987, his previously unavailable 
service medical records (SMRs) were received.  At that time, 
the additional service medical records supported the 
reopening of the claim.  The RO apparently reopened the 
claim, and afforded the veteran a VA examination, so that the 
claim of entitlement to service connection for a psychiatric 
disorder could be considered on the merits.  The veteran did 
not appear for VA examination, however, and did not 
thereafter contact VA again until 1997.  The veteran's claim 
for service connection for a psychiatric disorder was denied 
in March 1988 on the basis that the evidence of record was 
insufficient for rating purposes.  

Under the terms of 38 C.F.R. § 3.156(c), if the veteran's 
claim had been decided in his favor following his 1987 
request to reopen the claim, he would have been entitled to 
an effective date for that grant of service connection as if 
the July 1981 rating decision had not been issued.  38 C.F.R. 
§§ 3.156(c), 3.400(q).  The question now before the Board is 
whether the supplemental service medical records that were 
provided in 1987, prior to the March 1988 rating decision, 
and which were "new" at the time the March 1988 rating 
decision, remained "new" at the time of the January 1997 
request to reopen the claim so as to warrant revision of the 
1981 and 1988 rating decisions.  

The fact pattern presented in this case is similar to the 
fact pattern discussed in a recent non-precedential Court 
decision.  In Vorlick v. Principi, U.S. Vet. App. No. 01-1362 
(July 15, 2003) (2003 U.S. App. Vet. Claims LEXIS 640), the 
Court determined that supplemental service department records 
associated with a claims file prior to a February 1990 Board 
decision were no longer "new" so as to warrant application 
of 38 C.F.R. § 3.156(c) at the time of a 1999 request to 
reopen a claim.  See also Vitkun v. West, U.S. Vet. App. No. 
97-974 (Oct. 1, 1999) (application of 38 C.F.R. § 3.156(c) 
not warranted on basis of service department record 
associated with claims file prior to previous final rating 
decision; favorable determination available only if veteran 
able to demonstrate CUE in final rating decision issued 
subsequent to receipt of the service department record at 
issue).  Although these decisions are not binding on VA, a 
Court decision may be cited "for any persuasiveness or 
reasoning it contains."  See Bethea v. Derwinski, 2 Vet. 
App. 252, 254 (1992).  

The record in this case, like the records in the two non-
precedential Court decisions in Vorlick and Vitkun, does not 
reveal specific statements that indicate whether the RO 
considered the supplemental service medical records supplied 
in 1987.  However, it appears, based on the RO's 
determination that further development, including VA 
examination, was warranted, that the service medical records 
were considered and warranted reconsideration of the claim.  
The Board concludes that the supplemental service department 
records were no longer "new evidence" when the March 1988 
rating decision became final.  The Board further concludes 
that the final, July 1981, rating decision may not be 
reconsidered under 38 C.F.R. § 3.156(c) or under 38 C.F.R. 
§ 3.400(q)(2) as part of the January 1997 request to reopen a 
claim for service connection for a psychiatric disorder based 
on supplemental service medical records received prior to the 
RO's final March 1988 rating decision.  The Board is unable 
to find any interpretation of 38 C.F.R. § 3.156 that suggests 
that this provision should be interpreted differently.  The 
evidence as to this issue is not in equipoise, and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b).  

3.  Was an informal claim submitted prior to January 1997?

In this case, neither party contends that the formal request 
underlying this appeal, the veteran's request to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, was received by VA prior to January 14, 1997.  The 
veteran could still be entitled to an effective date prior to 
January 14, 1997, however, if he submitted an informal claim 
for the benefit prior to the formal claim on that date.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

After the veteran was informed in March 1988 that his request 
to reopen the claim could not be granted, the record does not 
include any communication from him or any other individual 
acting on his behalf, or any document that might serve as an 
informal claim prior to January 14, 1997.  There is no 
statement or fact in the record that establishes that a claim 
for such benefits was submitted prior to January 14, 1997.  

Because service connection for a psychiatric disorder had not 
been granted, the veteran's VA clinical records did not serve 
as informal requests to reopen the claim.  The Board 
acknowledges the veteran's contentions as to his inability to 
report for examination or submit arguments in his behalf, but 
the law does not provide any exception allowing an effective 
date prior to the date of receipt of the application for 
benefits under the circumstances described by the veteran.  
The Board is unable to find any interpretation of 38 C.F.R. 
§ 3.155, or any other provision, suggesting that an informal 
claim was submitted in the year prior to January 1997.  The 
doctrine of reasonable doubt is not for application under the 
circumstances.  

4.  Was there CUE in a prior final decision?

The veteran does not contend that there was CUE in the March 
1988 rating decision.  See, e.g., App.'s Opening Brief, Dec. 
2003, Fn.1 (stating that the appellant "does not challenge 
the finality of the March 1988 RO decision . . . .").  
Applicable regulations provide that previous determinations 
that are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a). 

Thus, as another alternative, the veteran may be entitled to 
an effective date prior to January 14, 1997, if he 
establishes that there was CUE in this case.  CUE requires a 
finding that the statutory or regulatory provisions extant at 
the time were incorrectly applied, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The veteran does not contend that the statutory or regulatory 
provisions in effect at the time of the July 1981 rating 
decision were incorrectly applied.  Nevertheless, the Board 
has considered whether such error was present, but finds that 
the RO did correctly apply the governing statutes and 
regulations.  38 C.F.R. § 3.105.  In particular, at the time 
of the July 1981 RO decision, the RO was correct in noting 
that the veteran's service in 1977 and 1978 was active duty 
for training.  The RO correctly applied the provisions 
governing such training.  The RO was unable to obtain 
complete records of the veteran's service, as identified by 
the veteran, and so informed the veteran.

Because the records obtained at the time of the 1981 rating 
decision were incomplete, the veteran argues that the July 
1981 rating decision denying service connection for a 
"nervous disorder" was not final under 38 U.S.C.A. § 7105(c)  
(West 2002) in view of the holding of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA failure to obtain 
pertinent service medical records (SMRs) specifically 
requested by the claimant, and failure to provide the 
claimant with notice explaining the deficiency, constitutes a 
grave procedural error such that the claim does not become 
final for purposes of appeal).

During the pendency of this claim, the Federal Circuit, 
however, overruled Hayre, noting that the statutory scheme 
set up by Congress for adjudication of veterans' benefits 
claims provides only two exceptions to the rule of finality, 
reopening of a claim if new and material evidence has been 
presented, and revision on the grounds of CUE.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. Dec. 20, 2002).  The 
Federal Circuit concluded that nothing in the legislative 
history of the pertinent statutes--38 U.S.C § 5109A (CUE 
challenge to an RO decision), 38 U.SC. § 7111 (CUE challenge 
to a Board decision), 38 U.S.C. § 5108 (reopening of a claim 
based on new and material evidence), and the former 38 U.S.C. 
§ 5107(a) (recognizing the VA's duty to assist the claimant 
in the development of his claims)-- indicates that Congress 
intended to allow additional exceptions to the finality of VA 
decisions based upon the so-called "grave procedural error."

The Cook decision is applicable to this case.  See Brewer v. 
West, 11 Vet. App. 228, 233-34 (1998) (the rule from Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) that the 
provision most favorable to a veteran applies if there is a 
change in statute or regulation during the pendency of a 
claim, if not overruled by Kuzma v. Principi, 85 Fed. App. 
729 (Fed. Cir. 2003), does not apply to judicial decisions); 
Tobler v. Derwnski, 2 Vet. App. 8 (1991) (legal 
interpretations, conclusions, or rulings contained in a 
precedential decisions are the law of the jurisdiction from 
the date of decision).

The Federal Circuit emphasized that a breach of the duty to 
assist the veteran does not vitiate the finality of an RO 
decision, and does not constitute CUE.  Thus, the decision 
precludes a determination that the RO's failure to obtain all 
of the veteran's service medical records prior to the July 
1981 rating decision vitiates the finality of that decision, 
and precludes a determination that the claim remained open 
and unadjudicated because of the RO's inability or failure to 
obtain complete service medical records.

5.  Did the veteran's non-receipt of the notice to report for 
VA examination keep the 1987 claim open or affect the 
finality of the March 1988 rating decision?

The veteran has testified that he did not receive any notice 
to appear for VA examination in 1987 or in 1988.  The veteran 
has also testified and otherwise stated that he was 
essentially homeless, and spent most of the time wandering 
the streets because of his service-connected psychiatric 
disability.  The veteran contends that, since he did not 
receive notice to appear for VA examination, the rating 
decision denying his claim for failure to attend a VA 
examination should not be considered final.  The Board 
considers the veteran's testimony in this regard credible.

The Board notes that, under some circumstances, the fact that 
a veteran did not receive a notice regarding a claim may keep 
the claim open and pending.  For example, if an RO 
adjudicates a claim, but does not notify the veteran of the 
adjudication, of if the RO provides a required notice to an 
address that the record reflects is incorrect, a claim may 
remain open.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 
(1996) (unadjudicated claim normally remains open and pending 
unless withdrawn); Meeks v. Brown, 5 Vet. App. 284, 287 
(1993) (claim before RO remains pending until final decision 
is rendered); 38 C.F.R. § 3.160(c) (defining pending claim as 
"an application, formal or informal, which has not been 
finally adjudicated").

In this case, however, the record does not reflect that the 
notice to the veteran that he should appear was returned to 
VA.  The record reflects that the RO issued the notice to the 
veteran that he should appear for VA medical examination to 
the veteran's correct address of record.  In fact, the 
address to which the notices regarding VA examination were 
directed remains the veteran's address of record at this 
time.  

Although the Board does not doubt the sincerity of the 
veteran's testimony that he did not personally see or review 
a notice directing him to attend VA examination in 1987 or 
1988, nevertheless, VA properly advised him of his 
responsibility to appear, and properly advised him that he 
had filed to appear and that his failure to appear was 
unfavorable to his claim for service connection for a 
psychiatric disorder.  

Since VA mailed the notices to the correct address and the 
notices were not returned, even assuming the veteran did not 
personally get the letters does not warrant a determination 
that the March 1988 remains open and pending.  Given that the 
veteran's address of record has remained unchanged from 1987 
to the present, the statement by the veteran of "non-
receipt," by itself, is not "clear evidence to the contrary" 
to rebut the presumption of regularity of administrative 
notice.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The presumption of regularity is against a finding that the 
veteran's 1987 request to reopen a claim of entitlement to 
service connection for a psychiatric disorder remains 
pending.  The evidence is not evenly balanced so as to permit 
resolution of the doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b).  

6.  Does the common law doctrine of "Fraud on the Court" 
serve as a basis for collateral attack of the finality of the 
July 1981 rating decision?

The statutes governing veterans' benefits provide that there 
are only two bases upon which a final decision as to a 
benefits claim may be reopened, and those bases are CUE and 
submission of new and material evidence as previously 
discussed.  In this case, the determination as to whether new 
and material evidence has been submitted has already been 
decided in the veteran's favor, but that determination did 
not authorize an effective date for purposes of receipt of 
benefits prior to the date of the January 14, 1997 
application for reopening of the claim.  The veteran's 
contention that failure to obtain complete service medical 
records before issuance of the July 1981 rating decision was 
CUE has been disposed of by Cook, wherein the Federal Circuit 
held that failure to assist a veteran does not constitute 
CUE.   
	
Accordingly, the Board finds that, unless "fraud" in a 
rating decision constitutes CUE, the provisions governing VA 
benefits preclude a determination that the "fraud" 
vititiates the finality of the decision.  38 U.S.C.A. 
§§ 5107-5109A.  The veteran's attorney argues that Congress 
did not intend to exclude fraud as a basis for revising a 
decision, and the Board agrees that, at least to the extent 
that fraud by an RO would presumably constitute CUE, fraud 
could be the basis for revising a decision.  In this case, 
however, the Board does not find that the "fraud" by the RO 
was so egregious as to constitute CUE.  Although the 
veteran's attorney argues that the RO mislead the veteran, 
the Board finds that the RO's actions constituted no more 
than a failure to meet the duty to assist and this does not 
constitute CUE.

Summary

In summary, Congress has established rules governing 
effective dates for awards of monetary benefits.  38 U.S.C. § 
5110.  The Board appreciates the veteran's contention that he 
was entitled to service connection in 1978, when he submitted 
his original claim for service connection, but the Board is 
not free to disregard the established legal criteria.  The 
facts of this case demonstrate that the veteran's complete 
service medical records were not before the RO when it denied 
the veteran's original claim in 1981.  The facts presented, 
however, do not come within the legal definition of clear and 
unmistakable error, and the Board finds no legal authority 
for granting an effective date prior to January 14, 1997, for 
service connection for a psychiatric disability.  
Accordingly, in the absence of any applicable legal authority 
for an earlier effective date, the appeal must be denied.

ORDER

The claim of entitlement to an effective date prior to 
January 14, 1997 for the grant of service connection for a 
psychiatric disorder, encompassing a schizoaffective 
disorder, paranoid-type schizophrenia, and a history of 
bipolar disorder, is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



